DETAILED ACTION

1.  Applicant's amendment, filed  02/10/2020, is acknowledged. 


EXAMINER'S AMENDMENT

2.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

3.  Authorization for this Examiner's Amendment was given in a telephone interview with Alex Y. Nie on August 11, 2021.


 
In the Claims:

4.  Claim 70  has been canceled.

5.  In claim 1, the phrases:
(a) “or a variant of SEQ ID NO: 1 having one, two or three substitution, deletion or insertion as compared to SEQ ID NO: 1” has been deleted.  

(b)  “ or a variant of SEQ ID NO: 116 having one, two or three substitution, deletion or insertion as compared to SEQ ID NO: 116” has been deleted.  

(c) “or a variant of SEQ ID NO: 117 having one, two or three substitution, deletion or insertion as compared to SEQ ID NO: 117, wherein the second amino acid residue of the VH CDR3 is Leu” has been deleted.  

(d)  “ or a variant of SEQ ID NO: 4 having one, two or three substitution, deletion or insertion as compared to SEQ ID NO: 4” has been deleted.  

(e) “or a variant of SEQ ID NO: 5 having one, two or three substitution, deletion or insertion as compared to SEQ ID NO: 5” has been deleted.  

(f)  “ or a variant of SEQ ID NO: 6 having one, two or three substitution, deletion or insertion as compared to SEQ ID NO: 6” has been deleted.  

6.  In claim 17, the phrase “SEQ IN NO:” has been replaced with   -- SEQ ID NO--  .

 
7.  In claims 56-58 --, and combinations thereof-- has been deleted.

8. In claims 66 and 71, the phrase “or infection” has been replace with --expressing PD-L1--.


REASONS FOR ALLOWANCE


9. The following is an Examiner's Statement of Reasons for Allowance: 

The prior art does not teach or suggest the antibody or fragment thereof that specifically binds to a human PD-L1 protein comprises the VH CDRS of SEQ ID NOs: 1, 116, 117 and the VL CDR1-3 of SEQ ID NO: 4-6 recited in claim 1 and dependent claims thereof.  US Patent No. 11034771 is the closest art to the claimed invention.  The instant claims comprising substitutions in the VH CDR of SEQ ID NO: 116 and 117 that are not disclosed in the `771 patent. 


10.  Claims 1, 17, 54-69 and 71 are allowable.


11.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maher Haddad whose telephone number is (571) 272-0845.  The examiner can normally be reached Monday through Friday from 7:30 am to 4:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 12, 2021
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644